PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Andersson, Ragnvald
Application No. 16/964,355
Filed: 23 Jul 2020
For: MODULAR LOADING PLATFORM FOR A VEHICLE

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:

This is a decision on the request for refund filed January 12, 2021.  

The request for refund is GRANTED.

Applicant filed the above request for refund of $860 and states “Duplicate Payment” and “Office Error”.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $860 will be refunded to petitioner’s credit card.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions